Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 19, 2001, which ruled that claimant’s request for a hearing was untimely.
By initial determination dated May 16, 2000, claimant was deemed ineligible to receive additional training benefits under Labor Law § 599. Claimant admitted receiving the determination shortly after it was mailed and reading the reverse side, which explained the 30-day time limit in which to request a hearing. Although claimant made several telephone calls to the Department of Labor regarding his eligibility status, he did not request a hearing until March 9, 2001, nearly nine months beyond the 30-day statutory period (see Labor Law § 620 [1] [a]). In the absence of any physical disability or mental impairment justifying an extension of the deadline or any other valid excuse for the filing delay, we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see Matter of Kearns [Commissioner of Labor], 296 AD2d 761; Matter of Jowers [Commissioner of Labor], 295 AD2d 734; Matter of Palmer [Commissioner of Labor], 250 AD2d 914).
Cardona, P.J., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.